DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of claims 187-207 in the reply filed on 6/8/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 187 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably compressed fluid, and preferably wherein the fluid is a gas such as air or an inert gas, and/or is non-flammable” is required by the claim. Correction/clarification is required. 
Claim 189 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if the limitations “preferably further comprising a reservoir for storing the fluid for supply via the attachment connector” and “preferably wherein the hub is adapted to fill the reservoir in dependence on a determined filing state of the reservoir” are required by the claim. Also, the limitation “attachment connector” is listed as an optional limitation of claim 187.   
Claim 190 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably for the processing of the food by application of an impinging jet of hot gas for browning or crisping” or “preferably wherein the heater comprises: a resistive heating” or “preferably wherein the cooler comprises: a refrigerator, a compressor circuit, a Vortex cooler, a Peltier cooler, a gas-powered cooler, an evaporation cooler, a chemical reaction cooler or an expansion cooler” are required by the claim. Claim 190 is also rejected under 35 U.S.C. 112 (b) for being indefinite since the claim requires “the attachment connector” but the limitation is optional in claim 187, from which claim 190 depends. Correction/clarification is required.  
Claim 191 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably 
Claim 193 is rejected under 35 U.S.C. 112 (b) for being indefinite since the claim requires “the attachment connector” but the limitation is optional in claim 187, from which claim 193 depends. 
Claim 194 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably further comprising a user interface of the hub” is required by the claim. Correction/clarification is required. 
Claim 195 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably wherein the recycling control element comprises a flap or valve adapted to direct the fluid for recycling and/or venting” is required by the claim. Correction/clarification is required. 
Claim 196 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if 
“preferably wherein the heater element is an induction heater and/or is removable” is required by the claim. Additionally, it is not clear if the limitation in the parenthesis “preferably to the fluid in the attachment” is required by the claim. Correction/clarification is required.
Claim 197 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably a sensor external to the hub, and preferably further comprising a transceiver” is required by the claim. Correction/Clarification is required. 
Claim 199 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably being different or of a different type” that is in parenthesis is required by the claim. Correction/clarification is required. 
Claim 200 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “and preferably wherein the hub is adapted to communicate wirelessly and/or is adapted to communicate using multiple protocols, preferably wherein the hub is adapted to switch between different communication protocols” is required by the claim.
Claim 201 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “preferably wherein the user profile comprises” is required by the claim. Correction/clarification is required. 
Claims 202, 203, 207 also are rejected under 35 U.S.C. 112 (b) for being indefinite since they include “preferably” followed by limitations and it is not clear if the limitations are required by the claims. Correction/clarification is required.  
All claims depending on rejected claims above under 35 U.S.C. 112 (b) for being indefinite are also rejected for being indefinite since they do not overcome the rejection of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 187, 188, 189, 190, 191, 192, 193, 196, 197, 198, 204, 205, and 207 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (U.S. Publication 2014/0069606). 
Regarding claim 187, Lee teaches a food processing hub (item 102 is considered reading on a food processing hub) comprising a hub adapted to supply a fluid to a food processing attachment (item 102 provides 204 cooling packet to the bottle, paragraph 17 teaches a fluid containing packet); optionally via an attachment connector (this limitation is not considered required by the claim, however, item 504 barrier regions are used to hold the packet in place, see paragraph 25, and are considered reading on an attachment connector since they are connected to the  interior surface of the exterior wall 102) the wherein the fluid is preferably a compressed fluid and preferably wherein the fluid is a gas such as air or an inert gas and/or is flammable (the materials are considered intended use).  
Regarding claim 188, Lee teaches wherein the hub is adapted to supply the fluid for at least one of food heating or cooling (heating jacket 202 which is attached to hub 102).
Regarding claim 189, Lee teaches further comprising a fluid input for receiving the fluid supply via the attachment connector from a source (the volume between the bottle exterior and item 504 is considered the fluid input which receives a packet from outside the blender before operation). The preferably limitations are considered optional limitations. 
 Regarding claim 190, Lee teaches further comprising a heater for heating the fluid for supply via an attachment connector (item 202 is described as a heating jacket). 
Regarding claim 191, Lee teaches wherein operation of the heater and/or cooler is in dependence on data received from a sensor (paragraph 11 teaches a temperature sensor and heat transmitting device). The limitation “preferably a sensor external to the hub” is interpreted as an optional limitation for the purposes of compact prosecution. 
Regarding claim 192, Lee teaches wherein the hub is adapted to supply water via the attachment connector (paragraph 39 teaches the cooling packet is fluid filled and considered capable of containing water, item 504 secures the packet 204 in place). The gas supply connector and preferably limitations are considered optional limitations. 
Regarding claim 193, Lee teaches wherein the hub is adapted to supply power via the attachment connector (electrical connection 117). 
Regarding claim 196, Lee teaches further comprising a heater element for supplying heat to the attachment (item 202, which would inherently heat the surface of item 504). The preferably limitations are considered optional limitations. 
Regarding claim 197, Lee teaches comprising control circuitry to control operation of the hub in response to a signal from a sensor (paragraph 11 teaches a temperature sensor, and a thermal controller). 
Regarding claim 198, Lee teaches an environmental sensor such as a temperature sensor (paragraph 11 temperature sensor). 
Regarding claim 204, Lee teaches wherein the attachment being adapted to connect to the food processor hub of 187 is adapted to receive a supply of fluid (item 504 is adapted to receive fluid filled packet taught in paragraph 39). 
Regarding claim 205, Lee teaches wherein the attachment is adapted to use the supplied fluid for food heating or cooling (item 204 is held by item 504 and is used for cooling). 
Regarding claim 207, Lee teaches wherein the attachment comprises an insert adapted to fit into another attachment (item 504 is considered reading on an insert capable of being adapted to fit into another attachment with a complementary shape, the limitation “another attachment” is considered intended use of an insert).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 194, 195, and 206 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (U.S. Publication 2014/0069606) in view of Leyendecker (U.S. Publication 2004/0140304).
Regarding claim 195, Lee teaches a heat exchanger (items 202, 204).
Regarding claim 194 and 206, Lee is silent to the recycle control unit adapted to recycle and vent via an exhaust the fluid and/or water after use.  Regarding claim 195, Lee is silent to through which fluid being recycled for vented is passed. 
Regarding claim 194 and 206, Leyendecker teaches a recycling control unit adapted to recycle and/or vent via an exhaust the fluid and/or water after use (vent holes 162 and 163 are considered capable of letting a fluid such as air out, and considered sufficient structure for the recycling control unit). The preceding “and/or” limitations are considered optional limitations of the claim. Regarding claim 195, Leyendecker teaches a heat exchanger through which fluid being recycled for vented is passed (fluid, as in air, is vented through holes 162 and 163).
It would have been obvious to one of ordinary skill in the art to modify the bottle warmer of Lee with the vent configuration of Leyendecker in order to prevent the apparatus from overheating.

Claims 199, 200, 201, 202, and 203,  are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (U.S. Publication 2014/0069606) in view of Haas (U.S. Publication 2006/0001727)
Lee is silent to the language of claim 199, 200, 201, 202, and 206.
Regarding claim 199, Haas teaches a heating apparatus for a baby bottle (paragraph 77) for connecting attachments for processing food, the hub being adapted to control operation of the attachments via the connectors, and comprising a transceiver adapted to communicate with a device external to the hub (the sensor and microcontroller items 34 are considered connectors that connect to first transceiver 32, which is in communication with an external controller 16 via a second receiver 36 ). Regarding claim 200, Haas teaches wherein the external device is a portable electronic device such as a smartphone or tablet (paragraph 35 teaches a cellar mobile station link and a personal computer which is considered reading on a portable electronic device ), the preferably limitations are considered optional limitations. Regarding claim 201, Haas teaches wherein the hub is adapted to register with a remote server and to store and/or retrieve a user profile from the remote server (the transceiver configuration with items 32 and 36 are considered capable of communicating with a remote server and considered capable of retrieving a user profile). Regarding claim 202, Haas teaches the hub adapted to detect the presence of an attachment connected to the attachment connector (paragraph 27 teaches a controller 16 which detects current), the preferably limitations are considered optional limitations. Regarding claim 203, Haas wherein the hub is adapted to be controlled remotely from the external device (item 16 remotely communicates with transceiver 32). 
It would have been obvious to one of ordinary skill in the art to modify the bottle heater of Lee with the remote communication configuration of Haas in order to allow for a more convenient heating operation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774